  

Exhibit 10.4 

 

OFF TAKE AGREEMENT

 

between

 

NioCorp

 

525-999 West Hastings Street, Vancouver BC / Canada

 

(hereinafter referred to as “Seller”)

 

and

 

THYSSEN KRUPP METALLURGICAL PRODUCTS GMBH

 

( TKMetPro )

 

ThyssenKrupp Allee 1, D-45143 Essen / Germany

 

(hereinafter referred to as “Buyer”)

 



 

 

 

THIS AGREEMENT is entered into on November 10, 2014.

 

BETWEEN:

 

(1)NioCorp., a company organised under the laws of British Columbia , Canada,
whose registered address is 525-999 West Hastings Street, Vancouver BC V6C 2W2
Canada

 

and

 

(2)THYSSENKRUPP METALLURGICAL PRODUCTS GMBH, a company organised under the laws
of Germany, whose registered address is ThyssenKrupp Allee 1, 45143 Essen,
Germany

 

WHEREAS:

 

(A)The Seller owns and operates 100% of the Elk Creek Project located in
Nebraska, USA (the “Project”).

 

(B)Subject to the successful completion of Project financing, the Seller will
commence construction of a mine and processing facility at the Project site. .
It is anticipated that the Project will produce approximately 7.500 MT per annum
of Ferro Niobium (specified in “Product”)

 

(C)The Seller will sell the Committed Product Amount (as defined below) to the
Buyer and the Buyer will purchase all such Product according to the terms and
conditions as set out in this Agreement.

 



2 

 

 

NOW THEREFORE IT IS HEREBY AGREED AS FOLLOWS:

 

1Definitions and Interpretation

 

1.1In this Agreement, the following words and expressions shall have the
following meanings:

 

Affiliatemeans, with respect to any party, any person who directly or indirectly
is controlled by, or is under direct or indirect common control with, such
party. A person shall be deemed to “control” another person if such person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such other person through the ownership of voting
securities, by contract, or otherwise, and the word “controlled” shall have a
similar meaning.

 

Agreementmeans this offtake agreement including any enclosures, annexures, and
schedules attached to it.

 

 Buyer’s Logistics Costs has the meaning set out in clause 10.2.

  

Clausemeans a clause of this Agreement.

  



Committed Product Amounthas the meaning set out in clause 3.2.      Delivery
Planhas the meaning set out in clause 6.1.      Delivered Productmeans Product
that has been delivered to the Buyer in accordance with clause 7.      Duration
Periodhas the meaning set out in clause 15.1.

 



3 

 

  

 Force Majeurehas the meaning set out in clause 16.1.     Incotermshas the
meaning set out in clause 7.3      Independent Surveyormeans an appropriately
qualified independent surveyor company to carry out the quality, weight and size
analysis of the Product under clause 9.3 and 9.4, to be jointly selected by the
Parties from the list of surveyors set out in the attached Enclosure 1.    
 Market Priceis the price per Tonne for Product as the Buyer and Seller may
agree for a particular Order prior to the initiation of such Order, acting in
good faith, reasonably and having due regard to market related variables
including but not limited to signs of shortages, excess inventories or changes
in supply or demand for the product applicable in the worldwide market for the
Product. The Market Price including the premium or discount to the Provisional
Price (if any) shall be mutually agreed between the Parties in writing during
the Quotation Period and prior to any Shipment being dispatched and adjusted for
any differences applicable by reference to the applicable Incoterms.      Market
Price 1determined in accordance with clause 10.2 (a) of this Agreement.    
 Market Price 2determined in accordance with clause 10.2 (b) of this Agreement.

 



4 

 

 

Ordermeans a written notification by the Buyer to the Seller in respect of a
particular order of Product to be made pursuant to this Agreement, which shall
include the details required by clause 6.2.      Partymeans a party to this
Agreement.      Port of Dischargehas the meaning set out in clause 6.2      Port
of Shipmentmeans any location or port as agreed by the Parties      Pricing
Publicationhas the meaning set out in clause 10.1.

  

Productmeans Ferro Niobium with the specifications described in clause 8 and
produced by the NioCorp

 

Productionmeans the respective total production of Product by or on behalf of
the Seller  

 

Projecthas the meaning set out in the recitals to this Agreement.

 

Quartermeans the quarters of the calendar year.      Quotation Periodhas the
meaning set out in clause 10.1(a).      Seller’s Certificatehas the meaning set
out in clause 9.1.

  

Specificationmeans the specification of the Product set out in clause 8 or any
other specification of the Product agreed in writing between the Seller and the
Buyer from time to time.      Strategic Investormeans a third party or third
parties who fulfil the conditions set out in clause 3.

 



5 

 

 

Territoryexclusivity in Europe and any other country as the Parties may agree
from time to time in writing.

  

Tonnemeans metric tonne, viz. 1 000 kilograms or 2204.62 lbs.      UFK
Covermeans an untied loan guarantee of the Federal Republic of Germany granted
pursuant to its untied loan guarantee scheme.

  

USDmeans US dollars.

 

1.2Unless the context otherwise requires, references in this Agreement to any
agreement or document shall be construed as references to such agreement or
document in force for the time being and as amended from time to time.

 

1.3Unless the context otherwise requires, the expressions the “Seller” and the
“Buyer” shall be deemed to include their respective successors and assignees
whether immediate or derivative.

 

1.4Unless the context otherwise requires, words denoting the singular shall
include the plural and vice versa.

  

2No appointment of distributor or agent by the Seller

 

The Seller hereby grants the Buyer the exclusive right to purchase the Committed
Product Amount for sale within the Territory. The Seller shall not and will
procure that each of its Affiliates do not appoint any other person, firm, or
company as a distributor of or agent for the Seller for the sale or marketing of
the Committed Product Amount in the Territory, or supply to any other person,
firm or company in the Territory any of the Committed Product Amount, whether
for use or resale.

 



6 

 

 

3Strategic Investor in the Project

 

3.1If at any time a third party wishes to invest into the Project (and not, for
certainty, the Seller), the Seller may proceed with such investment provided
that the investor will be obligated to not distribute the Product in the
Territory.

 

3.2The Parties acknowledge and agree that:

 

(a)as of the date of this Agreement, the amount of Product that the Seller is
required to sell to the Buyer in each year, and that the Buyer is required to
buy from the Seller in each year (the “Committed Product Amount”), is 50% of the
Production up to 3.750MT of the Product produced in each year, subject to clause
10.1 (b); and

 

(b)the Seller shall have the right to sell the balance tonnage of Product not
committed to the Buyer to whomever the Seller may choose, provided that such
other customer of the Seller shall not be permitted to sell into the Territory.
The Buyer shall not actively offer or place the Product on the market outside
the Territory.

 



7 

 

 

4Purchase, Quantity and Type of the Product

 

The Buyer must purchase from the Seller and the Seller must sell and deliver to
the Buyer the Committed Product Amount pursuant to the terms of this Agreement.
This obligation shall commence at the start of the Duration Period (which is
estimated to be 2017).

  

5Targeted sales by the Buyer to its customers

 

The Buyer acknowledges and agrees that its current good faith estimate of the
amount of Product to be sold to parties within Germany (including any Affiliates
of the Buyer) is 2.000 Tonnes of Product per annum. The Buyer shall notify the
Seller of any changes or updates to such good faith estimate throughout the
Duration Period. The Buyer shall promote the Product in the Territory generally
and shall specifically concentrate its marketing efforts in Germany with the
goal of exceeding such estimated amount of Product to be sold to parties within
Germany.

 

6Placement of Orders

 

6.1For the duration of this Agreement, the Seller shall provide to the Buyer a
provisional rolling five year production profile. Furthermore the Parties shall
use good faith efforts to agree on a delivery plan for each calendar year on or
before November 15 of the preceding year. The delivery plan for the calendar
year shall be updated by the Parties on a quarterly basis, not later than four
weeks prior to the beginning of each Quarter (with the most updated version of
such plan being the “Delivery Plan”).

 

6.2The Buyer shall give the Seller each applicable Order of the Product in
writing by no later than 15 days prior to the scheduled date of delivery of the
Product as set forth in the Delivery Plan. The Seller shall deliver written
confirmation of each order to the Buyer within three days following the Seller’s
receipt of such Order. The Seller may refuse any Order where the quantities
contained in the Order exceed the amount of Product agreed between the Parties.
The Seller will not be liable to deliver such quantities of extra Product to the
Buyer. Each Order must contain the proposed date of delivery, the proposed place
of delivery or port of discharge (the “Port of Discharge”), provisions
concerning quantity, the type of Product, packing, terms of delivery, price as
per clause 10, terms of payment and any other information reasonably requested
by the Seller and in accordance with this Agreement.

 



8 

 

 

7Delivery of the Product

 

7.1If Seller fails to deliver a specific amount of Product, the Buyer shall not
be entitled to reject delivery of the decreased amount of Product or to
terminate the specific Order during a grace period of 30 days. However, all
other rights and remedies of Buyer for non-delivery or late delivery shall be
unaffected. Acceptance of delivery of the decreased amount of Product does not
entail any waiver of the rights and remedies of the Buyer.

 

7.2Details regarding the delivery of the Product (e.g. packaging, marking,
labelling, partial deliveries etc.)  shall be agreed between the Parties.

 

7.3The terms of delivery shall be agreed between the Parties in each individual
case. The Parties will generally choose FCA/FOB Port of Shipment, as defined
according to the INCOTERMS published by the International Chamber of Commerce,
edition 2010. The Seller shall ensure that the loading of the materials can be
achieved within the agreed time as stipulated in the Order.

 

7.4The risk of and the responsibility for the Delivered Product shall pass to
the Buyer upon delivery as agreed upon between the Parties in accordance with
clause 7.3 above.

 

7.5Title in the Delivered Product shall pass to the Buyer as and when the Buyer
has fully paid for the Delivered Product in accordance with this Agreement.

 



9 

 

 

7.6Buyer shall be allowed to order a maximum quantity each month of each
Material equal to 150% of the Committed Product Amount , described in 3.2
divided by twelve (12) not exceeding 3.750MT per year.

 

8Specification of the Product

 

8.1The Product shall fulfil the chemical composition, which are defined in
Enclosure “PRODUCT SPECIFICATION DATA SHEET”

  

8.2The sizing of the material for the Product will be of approx. 5-50 mm (or any
other size as Buyer and Seller will agree upon)

 

8.3Subject to paragraph 8.1 The Product should be free of contamination. .

 

9Determination of weight and quality

 

9.1Seller will provide a third party certificate of quantity and quality to the
Buyer on Delivery which will be accepted by the Buyer as prima facie evidence of
Product quantities and specifications (“Seller’s Certificate”).

 

9.2The Buyer reserves the right to carry out a quantity and quality verification
of the Delivered Product at its warehouse or at the place of destination (i. e.
at the storage of the Buyer’s customers). If this quantity and quality control
determines a variation from the figures of the Seller’s Certificates both
parties should find an amicable solution. Once a reliable process for quantity
and quality control and the handling of variations has been developed, the
parties will agree on a general procedure for the analysis and possible
deviation tolerances/corridors.

 

9.3The Seller shall consult with the Buyer from time to time during the Duration
Period of this Agreement in order to ensure that the Specification of the
Product to be sold by the Buyer is acceptable to the Buyer’s customers.

 



10 

 

 

10Price of the Product

 

10.1The price calculation (10.2) is based on the provisional price (as the
“Provisional Price”) for Ferro Niobium which is as follows:

 

(a)the low unknown quotation for the Product for the week prior to the date that
delivery of the Product is made or any other week mutually agreed upon (with
such week being the “Quotation Period”) as published in the Metal Pages
“Ferro-niobium 65% Nb (EU)” Index (in either case, the “Pricing Publication”);
or

 

(b)such other price as the Buyer and the Seller may agree for a particular Order
prior to the initiation of such Order, acting reasonably and having due regard
for the then-prevailing market conditions. If the Parties are unable to agree on
such other price for a particular Order within 10 working days from the date of
the Order, then the amount of Product reflected in such Order shall reduce the
Buyer’s obligations under clause 3.2(a).

  

10.2The price to be paid by the Buyer to the Seller for the Product shall be
calculated as follows:

 

The Provisional Price, which is based on the Metal Pages “Ferro-niobium 65% Nb
(EU)” Index:

 

(a)less such discount deducted or plus such premium added, by the Buyer to
Buyer’s customers with respect to a price determined on the basis of low
quotation as published in the Pricing Publication

 

Equals Market Price 1.

 



11 

 

 

If Buyer and Seller do not agree on a discount/premium, the procedure described
in clause 10.1 (b) shall apply

 

(b)Market Price 1 less all of the Buyer’s actual costs relating to the handling
of the Product, such costs include, but are not limited to:

 

(i)freight, excluding any address/usage commissions paid to the Buyer;

 

(ii)insurance costs for the Product during transportation (currently 0.15 % of
110 % of the value invoiced by the Seller);

 

(iii)financing costs

 

(iv)handling at the ocean port (if any);

 

(v)customs clearance costs (if any);

 

(vi)customs import duties (if any) charged by the country of destination of the
Product;

 

(vii)handling at the warehouse (if any);

 

(viii)storage fee;

 

(ix)freight from warehouse to customer (if any)

 

Equals Market Price 2.

 

(c)and less a discount of 3,75 % calculated on the Market Price 2

 

Market Price 2 less the discount in 10.2 (c) equals the Settlement Price.

 

10.3All costs referenced in clause 10.2(b) shall be Buyer’s actual costs and
without any profit or mark-up (collectively, the “Buyer’s Logistics Costs”). As
soon as practicable following the receipt of an Order, Buyer shall deliver an
invoice to Seller setting out in detail, and accompanied by supporting receipts
and other documentation, the Buyer’s Logistics Costs relating to such Order.

 



12 

 

 

10.4Buyer shall have the full discretion to determine the prices at which the
Buyer sells the Product to Buyer’s own customers.

 

10.5The Seller, as soon as practicable in each case, will issue to the Buyer an
invoice for all Delivered Product (the “Invoice”) setting out the Provisional
Price calculated in accordance with clause 10.1.

 

10.6In case the Pricing Publications under clause 10.1. (a) no longer exist, the
Parties shall meet and discuss in good faith the necessary amendments to this
agreement within one quarter from the time one Party has given notice to the
other Party that such circumstances have occurred.

  

11Payment

 

11.1The Buyer shall pay to Seller 85% of the Provisional Price in full for each
Order within 10 days of shipment date and presentation by the Seller to the
Buyer of the following documents (whether in original, electronic or facsimile
form):

 

(a)the Invoice;

 

(b)Full set Bill of Lading (B/L) (if applicable), or waybill/Forwarder’s
Certificate of Receipt (if applicable);

 

(c)Certificate of origin (EUR 1 if applicable); and

 

(d)Seller’s Certificate of quality and quantity.

 

11.2The difference between the 85 % of the Provisional Price and the Settlement
Price shall be paid by Seller to Buyer / by the Buyer to Seller promptly at the
end of the month following the month of delivery and after all costs as per
clause 10.3 are fixed. Buyer shall have the right to set off any amounts due
from Seller under this clause 11.2 against any amounts payable by Buyer to
Seller in respect of Delivered Product.

 

11.3Payments for the Delivered Product shall be made by way of wire transfer to
the Seller’s bank account as specified by the Seller. The Buyer acknowledges and
agrees it shall make payment in full of the amounts due under this Agreement and
in accordance with the payment terms as set forth in this Agreement without any
deduction for any discount or credits, contra or setoffs (other than as
permitted by clause 11.2) of any kind or amount whatsoever except for amounts
otherwise expressly authorized in writing by Seller.

 



13 

 

 

11.4In the event that the Buyer does not fulfil its payment obligations or any
part of it in accordance with clauses 11.1 - 11.3, which amount is not the
subject of a dispute between the Parties, Seller may in its absolute discretion
suspend all further deliveries to the Buyer of Product under this Agreement to
the value of the unpaid amount while the amount payable remains outstanding and
Seller will have no liability to Buyer in relation to such suspension.

 

11.4On the first day of each month, the Buyer and the Seller shall discuss in
good faith any amounts owed by either Party having regard to the volumes of
Product delivered and amounts paid in the previous month with a view to settling
and agreeing such amounts.

 

11.5If there is a conflict between the terms and conditions of this Agreement
and the terms or conditions contained in any Order or other notice, shipment,
specifications, purchase order, sales order, acknowledgement or other document
which may be used in connection with the transactions contemplated by this
Agreement, the terms and conditions of this Agreement shall supersede and
govern, if the Parties do not express in writing their common intention to
deviate from the terms and conditions of this Agreement for a certain Order.

  

12Forecasting, Marketing and Access to Records

 

The Buyer and the Seller will meet annually (between September and November each
year) to consult with each other and agree in principle on:

 

●Forecast production and

 

●Marketing (including expected market conditions)

 

for the forthcoming calendar year.

 



14 

 

 

The Buyer shall at all times use its reasonable endeavours to create and develop
and maximise the market for and promote sales of the Product in the Territory to
potential buyers thereof, with particular emphasis in Germany, and work
diligently to obtain orders therefore and handle fairly and promptly any
customer’s queries or problems and complaints in relation to the Product in a
manner designed to ensure good relations between the Buyer, the Seller and the
Buyer’s customers.

 

The Buyer will keep and will provide to the Seller upon its reasonable request,
full open book access to the Buyer’s records, but only in so far as costs under
clause 10.2. (b) are concerned.

 

13Warranties, Indemnity and Liability of the Seller

 

13.1Seller represents and warrants to the Buyer that:

 

(a)it is duly incorporated in its place of incorporation and validly existing
and, where appropriate, in good standing under the laws of that place;

 

(b)it has full power, authority and legal right to execute and deliver and
perform its obligations under this Agreement;

 

(c)it has the power to own its property and assets and to carry on its business
as it is being conducted at the time of execution of this Agreement;

 

(d)this Agreement has been duly authorised and executed by it;

 

(e)the execution, delivery and performance by it of this Agreement does not and
will not violate or be in conflict with any provision of any law or its
constitution or its other constituent documents.

 

13.2The Seller warrants to the Buyer that, unless otherwise agreed, the Product
will conform in all respects with the Specifications.

 

13.3The warranties in clauses 13.1 and 13.2 exclude all other warranties,
express or implied, oral or written. For avoidance of doubt, any rights and
remedies given to the Buyer by law or separate agreement between Buyer and
Seller in relation to breach of Warranty shall remain unaffected in regard to
the warranties given herein.  The Buyer shall not be entitled to terminate the
Agreement, unless in accordance with clause 15.2.

 



15 

 

 

13.4

 

(a)The Seller shall indemnify the Buyer against any and all losses, liabilities,
damages and expenses and hold harmless the Buyer against all and any claims of
third parties based on the Products which do not meet the Specifications. The
Seller shall not be liable for any acts or omissions to the extent attributable
to the Buyer. Buyer shall be obliged to use best efforts in order to minimize
any losses, liabilities, damages and expenses arising in connection with such
claim. If Buyer is in default of this obligation Seller’s liability under this
clause shall be reduced accordingly. If reasonably possible, the Buyer shall
coordinate the handling of any claim.

  

13.5Notwithstanding anything to the contrary in this Agreement, Seller’s maximum
liability under clause 13.2 shall not be limited to the value of the specific
Order for the Product that did not conform to the Specifications. 

 

14Warranties and Liabilities of the Buyer

 

14.1       The Buyer represents and warrants to the Seller that:

 

(a)it is duly incorporated in its place of incorporation and validly existing
and, where appropriate, in good standing under the laws of that place;

 

(b)it has full power, authority and legal right to execute and deliver and
perform its obligations under this Agreement;    

(c)it has the power to own its property and assets and to carry on its business
as it is being conducted at the time of execution of this Agreement;

 

(d)this Agreement has been duly authorised and executed by it;

 



16 

 

 

(e)the execution, delivery and performance by it of this Agreement does not and
will not violate or be in conflict with any provision of any law or its
constitution or its other constituent documents.

 

14.2The Buyer shall indemnify against any and all typical and foreseeable
losses, liabilities, damages and expenses and hold harmless the Seller against
all and any breaches of the Buyer’s obligations under this Agreement, including
any breach of its payment obligations and its obligations to purchase the
Committed Product Percentage in accordance with clause 4.1. There shall be no
liability for consequential damages, i.e. loss of profits, loss of production
and costs connected with interruption of operation.

  

15Duration Period

 

15.1Subject to clause 15.3, this Agreement enters into force as of the date
first written above. The “Duration Period” for the purposes of this Agreement
starts within 30 days of the Seller achieving the first commercial production of
Product of the Seller and  shall continue in place for a term of 10 years
thereafter. The parties may by mutual agreement extend the Duration Period.

 

In the event of termination of this Agreement all contracts concluded by the
Buyer with its customers which are notified by the Buyer to the Seller in
accordance with the terms of this Agreement, before the termination date shall
be performed by both Parties in accordance with this Agreement notwithstanding
whether the contractual deliveries are to be made after the termination date.

 

15.2Each Party may terminate this Agreement with immediate effect if:

 

(a)the other Party commits a material breach of its obligations under this
Agreement and has failed to remedy such breach within 90 days after the
non-breaching Party requested in writing the other Party to remedy such breach;
or

 



17 

 

 

(b)the other Party, enters into liquidation, becomes insolvent, is declared
bankrupt, enters into any kind of receivership or makes any arrangement or
composition or assignment for the benefit of any creditor.

 

15.3           If desired by Seller, Buyer shall use its reasonable efforts to
assist Seller to obtain a UFK Cover. Buyer shall cooperate with the German bank
appointed by Seller as its UFK agent in all the banks’ efforts to receive the
UFK Cover, including any letter of support from Buyer for the UFK application,
meetings with German government authorities and responses to written or verbal
information requests from such authorities. Alternatively the parties may
explore possibilities of a potential investment.

 

16Force Majeure

 

16.1Neither Party shall be liable for failure to perform or observe any
provision of this Agreement which is caused by contingencies that are beyond its
control and could not reasonably be expected at the time of execution of an
Order or have been avoided or overcome by such Party, including but not limited
to fire, flood, cyclone, earthquake, snowstorm, drought, hail storm, hurricane,
perils of the sea, Acts of God, war (declared and undeclared), strikes, lockouts
or government actions and an event of Force Majeure at the Production plant but
excluding failure to pay (each such event a “Force Majeure”).

 

The Party whose performance or observance is prevented by any such contingency
shall immediately notify the other of the occurrence and details thereof and
shall have the right not to perform or observe as herein provided during the
period of such contingency, whereupon the contractual tonnage shall be postponed
to future shipments by mutual agreement.

 



18 

 

 

16.2If the event of Force Majeure continues to affect a specific Order for more
than 30 (thirty) days, both parties shall negotiate the postponement or the
termination of that Order. If within a further 30 (thirty) days after the
negotiations have started both parties cannot reach an agreement, each Party has
the right to terminate that Order. In the case of such a termination, each Party
shall bear its own costs and further claims for compensation in connection with
the termination of that Order shall be excluded.

 

16.3If the event of Force Majeure continues for more than 90 (ninety) days, both
parties shall negotiate in good faith the further postponement of this
Agreement.

 

17Notices

 

All notices or other communications to a Party under or in connection with this
Agreement shall be made in writing in English and deemed to be duly and validly
received (a) if delivered by hand, on the day when delivered by hand (securing a
receipt evidencing such delivery) (b) if sent by registered mail or
internationally recognised overnight courier, at time of receipt or recorded
delivery or (c) if sent by facsimile, upon confirmation of transmission by the
other Party, addressed, in each case, as follows (or to such other address as
either Party may prescribe by notice given pursuant to this clause 17):

 



19 

 

 



  To the Seller: To the Buyer   Senior Manager Senior Manager   NioCorp
Developments Ltd. ThyssenKrupp Metallurgical Products GmbH   525-999 West
Hastings Street ThyssenKrupp Allee 1   Vancouver BC V6C 2W2 45143 Essen   Canada
Germany     Fax: +49 201 844563809



 

18Miscellaneous

 

18.1Neither Party hereto may assign, transfer, charge or pledge all or any of
its rights or obligations under this Agreement without the prior written consent
of the other Party. Such consent shall not be unreasonably withheld. However, as
an exception, all or any of the rights or obligations under this Agreement can
be charged and/or assigned by way of security to a bank or financial institution
for financing, hedging or equivalent purposes without prior written consent of
the other Party. The Buyer shall upon request of the Seller execute a direct
agreement related to the above between the Buyer, the Seller and the Seller’s
bank/financial institution on terms reasonably acceptable by the Buyer, the
Seller and the Seller’s bank/financial institutions.

 

18.2Each Party shall bear its own costs and expenses in connection with the
negotiation, preparation and execution of this Agreement and the performance of
the transactions contemplated by it.

 

18.3This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter of this Agreement, and supersedes all
previous proposals, agreements and other written and oral communications in
relation thereto.

 

18.4This Agreement may not be terminated or modified otherwise than by an
instrument in writing signed by both parties. The same applies to modifications
of this clause.

 



20 

 

 

18.5A waiver by either Party on any occasion of any part of this Agreement does
not constitute a waiver by that Party of any other part on any other occasion.

 

18.6If any of the provisions of this Agreement becomes invalid, illegal or
unenforceable in any respect under any applicable law, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired. The invalid or unenforceable provision shall be replaced by such a
valid provision which comes closest to the original intent of the parties.

 

18.7Except as required by law or for the purpose of the performance of this
Agreement, no Party shall make any announcement or otherwise make publicly
available any statement or release concerning this Agreement or the transactions
contemplated by it without prior written approval of the other Party unless the
information had already entered into the public domain without any fault of
either Party. Each Parties approval cannot be unreasonably withheld. This clause
survives the termination of this Agreement.

 

18.8Except as required by any law or the rules of any stock exchange, or any
applicable accounting standards or as ordered by a court or by a competent
public authority or statutory authority, for the purpose of the performance of
this Agreement, no Party shall disclose to any person or entity or otherwise
publicise any commercially confidential information disclosed under or in
connection with this Agreement without the prior written consent of the other
Party. Such consent will not be required from the other Party where the
information disclosed to a Party’s financiers and/or its legal advisers in
connection with this Agreement, provided that those parties are under
obligations with respect to the Buyer and/or the Seller to maintain
confidentiality in relation this Agreement. This clause survives the termination
of this Agreement.

 



21 

 

 

If a Party is required to make an announcement or disclosure in respect this
Agreement, it must to the extent possible:

 

(a)consult with the other Party with a view to agreeing the form, content,
timing and manner of making the announcement or disclosure; and



(b)ensure that the announcement or disclosure includes only information that is
required and does not include any information other than that required,

 

The reviewing Party must act reasonably and respond in a timely manner to any
request by the other Party to review such announcement.

Notwithstanding the foregoing, this does not refer to information that any Party
can prove: (i) was in the public domain at the time it was communicated to the
receiving Party; (ii) entered the public domain subsequent to the time it was
communicated to the receiving Party through no fault of its own; (iii) was in
the possession not in violation of any obligation of confidentiality of the
receiving Party by the time it was communicated; or (iv) was disclosed to the
receiving Party not in any violation of any obligation of confidentiality

 .

19Jurisdiction and Governing Law

 

19.1All disputes which may arise out of or in connection with this Agreement,
including disputes concerning the validity of this Agreement, shall be finally
settled under the Rules of Arbitration of the International Chamber of Commerce,
Paris by one or more arbitrators appointed in accordance with the said Rules.
The Emergency Arbitrator Provisions shall not apply. The arbitrational award
shall be final and binding for both parties. The arbitration shall take place in
Paris, France. 

 

19.2          The arbitration shall be held in English language.

 

19.3This Agreement shall in all respects be governed by and interpreted in
accordance with the substantive laws of Switzerland. The provisions of the
Convention for the International Sale of Goods (CISG) of April 11, 1980 shall be
excluded.

 

19.4This Agreement may consist of a number of counterparts (including facsimile
counterparts) and, if so, the counterparts taken together constitute one
document.

 



22 

 

 

EXECUTED as an agreement:

 

Date: November 10, 2014

 



/s/ Mark Smith   /s/ Peter Dickie Signature   Signature       Mark A Smith  
Peter E. Dickie Full name   Full name       Executive Chairman and CEO  
President, Corporate Secretary Office held   Office Held       ThyssenKrupp
Metallurgical Products GmbH       /s/ Joeog Glebe   /s/ Martin Polczyk Signature
  Signature       Joeog Glebe   Martin Polczyk Full name   Full name      
Managing Director / CFO   Head of Ferro Alloys Office held   Office Held



 



23 

 

 

Enclosure 1

List of Independent Surveyors

  

Hoff & Co. Services B.V.

Zwarte Zee 100

NL-3144 De Maassluis

Tel.: +31 10 5995959

Fax: +31 10 5995955

 

Alfred H. Knight International Ltd.

Ecdeston Grange, Prescot Road,

St. Helens, Merseyside, WA 10 3BQ / U.K.

Tel.: +44 1744 733757

Fax: +44 1744 762804

 

A.M.C.O. united samplers and assayers GmbH

Buschstr. 95

47166 Duisburg

Fon: +49 (0) 203-51 92 9-10

Fax: +49 (0) 203-51 92 9-29

 



 